Case 3:17-cv-00601-MHL Document 178 Filed 02/26/20 Page 1 of 5 PageID# 2929



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

ROBERT DAVID STEELE et al.,

       Plaintiffs,

v.                                                         Civil Action No. 3:17cv601

JASON GOODMAN et al.,

       Defendants.



                      DEFENDANT PATRICIA A. NEGRON’S
                MEMORANDUM IN SUPPORT OF MOTION TO APPEAR
                 BY TELEPHONE AT SETTLEMENT CONFERENCE

       Defendant Patricia A. Negron (“Ms. Negron” or “Defendant”), by counsel, for her Motion

to Appear at Settlement Conference by Telephone (“Motion”), states as follows:

                                     Factual Background

       On January 29, 2020, the Court entered an Order [ECF 175] directing the parties to

participate in a Settlement Conference with U.S. Magistrate Judge Young and continuing the trial

until May 5, 2020. The Court entered a second Order on February 12, 2020 [ECF 176] setting the

Settlement Conference for March 16, 2020 at 9:30 a.m.. The Order specifically requires in-person

attendance by the parties.

       Ms. Negron, who resides in Boston, Massachusetts, is a single, custodial parent of three

boys, the youngest of whom is a senior in high school. (See attached “Declaration of Patricia A.

Negron”). Her older two children are away at college in New Hampshire and New York,

respectively. She stopped working full time approximately four years ago to handle a crisis with

her son and has not had full time employment since then. Her savings have been depleted by

attorneys’ fees and costs in defending this case, and she recently was forced to sell her home.
Case 3:17-cv-00601-MHL Document 178 Filed 02/26/20 Page 2 of 5 PageID# 2930



Pursuant to a short term lease that expires in June, Ms. Negron and her youngest son reside in a

small apartment.

       Given her financial circumstances, Ms. Negron has no choice but to drive from Boston to

Richmond to attend the Settlement Conference. With the distance involved, she anticipates

potentially being away from home two nights and three days. Ms. Negron’s apartment is located

too far from home for her son to walk or ride a bike to school and he is unable to take the bus. She

has been unable to find someone to stay with her son and get him to school in her absence. There

are no family or school friends he can stay with while she is gone. He does not drive a car, and

has never taken a taxi, Uber, Lyft or other form of public transportation by himself.

                                             Argument

       The Court should grant Ms. Negron’s Motion because requiring her attendance in person

would create a strain on her both personally and financially. She is unable to secure care or

transportation for her school age son for the days she will be over 600 miles away in Virginia. In

addition, making the actual trip itself will continue to strain her financially. There is no prejudice

to the Plaintiffs or Mr. Goodman if Ms. Negron appears by telephone. It is clear from the sheer

volume of the pleadings and the allegations contained that this case is largely between Mr. Steele

and Mr. Goodman. The prejudice to Ms. Negron however is great because she faces an impossible

choice: not appear in person at the Settlement Conference and potentially face sanctions by the

Court; or leave her son alone for two or three days while she is 600 miles away. Appearance by

telephone is routinely approved by other courts. Ms. Negron’s appearance by telephone will in no

way diminish her ability to participate in settlement discussions in a meaningful way. Her attorney

will be present and can remain in direct and immediate contact with her.




                                                  2
Case 3:17-cv-00601-MHL Document 178 Filed 02/26/20 Page 3 of 5 PageID# 2931



       WHEREFORE, Defendant Patricia A. Negron, by counsel, respectfully requests the Court

enter an Order: (1) granting her Motion permitting her to appear at the March 16, 2020 Settlement

Conference by telephone; and (3) awarding such further and other relief as this Court deems

appropriate.

Dated: February 26, 2020                           Respectfully submitted,

                                                   PATRICIA A. NEGRON



                                                   By:      /s/Terry C. Frank
                                                   Terry C. Frank, Esq. (VSB No. 74890)
                                                   E-mail: tcfrank@kaufcan.com
                                                   KAUFMAN & CANOLES, P.C.
                                                   1021 E. Cary Street, Suite 1400
                                                   Richmond, Virginia 23219
                                                   Phone: (804) 771-5700
                                                   Fax:    (888) 360-9092
                                                   Counsel for Defendant Patricia A. Negron




                                               3
Case 3:17-cv-00601-MHL Document 178 Filed 02/26/20 Page 4 of 5 PageID# 2932



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 26th of February 2020, a true copy of the foregoing is being

electronically filed with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to the following:

                                       Steven S. Biss (VSB No. 32972)
                                       E-mail: stevenbiss@earthlink.net
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Phone: (804) 501-8272
                                       Fax: (202) 318-4098
                                       Counsel for Plaintiffs

And sent via first-class mail, postage prepaid, to:

                                        Jason Goodman, Pro Se
                                        252 7th Avenue, Apt. 6S
                                        New York, NY 10001

                                        “Queen Tut”
                                        a/k/a Susan A. Lutzke
                                        1221 University Ave., Unit D202
                                        Fort Collins, CO 80521


                                                      /s/ Terry C. Frank
                                                      Terry C. Frank, Esq. (VSB No. 74890)
                                                      E-mail: tcfrank@kaufcan.com
                                                      Kaufman & Canoles, P.C.
                                                      1021 E. Cary Street, 14th Floor
                                                      Richmond, Virginia 23219
                                                      Phone: (804) 771-5700
                                                      Fax: (888) 360-9092
                                                      Counsel for Defendant Patricia A. Negron




                                                  4
Case 3:17-cv-00601-MHL Document 178 Filed 02/26/20 Page 5 of 5 PageID# 2933




                                     5
18200663v1
